DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuda et al (US 2007/0298636)
With regard to claim 1  Kusuda et al disclose (Fig. 5) an electronic unit comprising: a first board (2) and a second board (2) which are stacked to each other; a first connector (1)  mounted on a surface of the first board (2)  which faces the second board (2); wherein: each of the first connector and the second connector has a fitting portion (3 or 4) to be fitted with a first counterpart connector (10a)  or a second counterpart connector (10a) and a lock portion ( a portion of the first connector and the second connector being in a communication with the portions 12, 14 of the respective counterpart connector 10a) configured to lock a fitting of the fitting portion; the fitting portion and the lock portion of the first connector are provided between the first board (2) and the second board(2) in a stack direction in which the first board and the second board are stacked; 
Kusuda et al do not disclose a location/disposition: 
 of the  a second connector being  mounted on a surface of the second board which faces the first board,
and  the fitting portion and the lock portion of the second connector being  provided between the first board and the second board in the stack direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the second connector on a surface of the second board which faces the first board,
, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. (In Kududa , the disposition of the second connector regarding the surfaces of the second board is a matter of a design choice -Fig. 5 and 6)
With regard to claim 3 Kusuda et al disclose (Fig. 9, 10):: a connection unit (29) that connects the first board and the second board, 
AS for an extended electric device (4); a control device (2) or a standard electric device (5) and a control circuit which controls the standard electric device and the extended electric device by communicating with the control device, that components are not parts of the claimed electronic unit (3) . 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses the  first manipulation portion for unlocking the lock portion of the first connector is   provided on the first connector; a second manipulation portion for unlocking the lock portion of the second connector is provided on the second connector; the first manipulation portion is located outside a space defined between the first board and the second board when the first connector is fitted with the first counterpart  connector; and the second manipulation portion is located outside the space defined between the first board and the second board when the second connector is fitted with the second counterpart connector (cl. 2).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							9/3/22